UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2399


SAGAR SAPKOTA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 19, 2017                                          Decided: August 10, 2017


Before GREGORY, Chief Judge, and MOTZ and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jason A. Dzubow, DZUBOW & PILCHER, PLLC, Washington, D.C., for Petitioner.
Chad A. Readler, Acting Assistant Attorney General, Cindy S. Ferrier, Assistant
Director, Timothy G. Hayes, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sagar Sapkota, a native and citizen of Nepal, petitions for review of an order of

the Board of Immigration Appeals (Board) dismissing his appeal from the Immigration

Judge’s denial of his requests for asylum and withholding of removal.            We have

thoroughly reviewed the record, including the transcript of Sapkota’s merits hearing and

all supporting evidence. We conclude that the record evidence does not compel a ruling

contrary to any of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and

that substantial evidence supports the Board’s decision, INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Sapkota (B.I.A. Nov. 9, 2016). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2